Citation Nr: 1129994	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  03-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

The Veteran testified during a hearing at the RO in Phoenix, Arizona before the undersigned Acting Veterans Law Judge in February 2005.  A transcript of this hearing is of record.

In March 2009, the Board remanded the Veteran's case to the RO for further
evidentiary development  


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a skin disorder that had its onset or is otherwise related to his active military service including exposure to Agent Orange.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active military service and may not be presumed to be incurred therein, to include as secondary to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2002, March and July 2006, and November 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of that claim in the 2006 letters, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in September 2010, and the examination report is of record, as well as the records of his VA outpatient treatment.  Copies of private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination in September 2010, and copies of private treatment records were also obtained.  The AMC later issued a rating decision and a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Diseases associated with herbicide exposure for purposes of the presumption include chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d at 1042.  Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that he is entitled to service connection for a skin disorder.  Specifically, the Veteran contends that he is suffering from psoriasis as a result of exposure to Agent Orange during his service in Vietnam.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

The Veteran's service treatment records do not demonstrate that he suffered from a chronic disorder of the skin during active military service.  According to an April 1966 treatment record, the Veteran did have a rash of the groin.  However, the evidence suggests that this was not a chronic skin disorder.  According to the Veteran's April 1966 separation examination performed 9 days after he was seen with a groin rash, evaluation of his skin was deemed to be normal.  This suggests that the Veteran's previous rash resolved upon treatment.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The post service medical evidence of record does not suggest that the Veteran suffered from chronic skin problems since his separation from active duty.  The record demonstrates that the Veteran filed a claim for service connection for a head injury and a twisted ankle in February 1984.  However, there was no mention of a chronic skin condition by the Veteran at this time.  

The first indication of a skin disorder of record is the Veteran's current claim received in September 2002 when he reported that his skin disorder began in 1987.  However, the first medical diagnosis of this condition of record is a March 2000 private treatment record from M.J.D., M.D., a private physician.  Dr. M. did not suggest any correlation between military service and exposure to Agent Orange.  Therefore, the evidence of record demonstrates that the Veteran did not suffer from chronic symptomatology of a skin disability since his separation from active duty.  

Nonetheless, the Veteran has argued that his current skin disability arose as a result of his exposure to Agent Orange.  According to a February 2005 VA treatment record, the Veteran suffered from psoriasis that was likely from exposure to Agent Orange as the Veteran did not have these symptoms prior to military service and he had no family history of psoriasis.  Subsequent VA treatment records confirm that the Veteran has continued to seek treatment for psoriasis since this time.  None of these records, however, relate the Veteran's skin disorder to military service or Agent Orange.  

The Veteran was subsequently afforded a VA examination of the skin in September 2010.  The Veteran described his disorder as a scaly rash on the elbows, knees, scalp, thighs, elbows and sacrum.  The examiner noted that the Veteran was treated for a groin rash in April 1966 but that there was no documented diagnosis associated with this.  The Veteran reported that his current skin symptomatology was similar to the rash he suffered in military service.  The examiner diagnosed the Veteran with psoriasis of the left elbow, both knees and upper aspect of the intergluteal fold, as well as skin tags and seborrheic dermatitis of the upper lids and right lower aspect of the face.  It was also noted that there were no lesions typical of actinic keratosis and that an examination of the Veteran's arms did not reveal any pathology except for the psoriasis of the left elbow.  

The VA examiner opined that an opinion as to whether the Veteran's reported dermatitis manifested as a result of military service could not be offered without resort to mere speculation, as this condition was not present upon examination.  However, the VA examiner opined that it was less likely than not that the Veteran's seborrheic dermatitis manifested during military service, since there was no evidence of treatment for this during military service and since this was considered to be a developmental process.  The VA examiner also opined that it was less likely than not that the Veteran's psoriasis manifested during, or as a result of, active military service.  The examiner noted that there was no documentation of this condition during military service and no evidence of treatment for this condition during service.  Also, the cause of psoriasis was currently felt to be "immune mediated" but the exact trigger was unknown.  

Further, the VA examiner opined that was less likely than not that the Veteran's skin tags manifested as a result of active military service, since there was no evidence of this in the service medical records and that this was a developmental and age-related process.  Finally, the VA examiner opined that it was less likely than not that the Veteran's actinic keratosis was caused by or a result of military service.  The examiner explained that this was a sun-related disorder and, while the Veteran did spend time on a ship, the time lapse between the sun exposure in military service and the initial diagnosis of actinic keratosis was several years.  Civilian sun exposure would also have contributed both before and after service.  

The VA examiner provided an addendum to the above opinion in January 2011.  The examiner noted reviewing the Veteran's claims file in detail.  The examiner discussed the February 2005 VA treatment record in which the Veteran's psoriasis was noted to be "likely" from Agent Orange.  The VA examiner explained that there was no evidence presented at the time of this note to support the presumption that the psoriasis was due to Agent Orange.  Also, the physician only stated that it was "likely."  

The VA examiner further explained that psoriasis was thought to be a complex immune mediated disease involving T-lymphocytes and dendritic cells for which the exact triggers are unknown.  The examiner reviewed 38 C.F.R. § 3.309(e) and noted that psoriasis was not one of the diseases found to be due to Agent Orange.  The examiner also reviewed "Veteran Diseases Associated with Agent Orange" from the Office of Public Health and Environmental Agents that also did not list psoriasis as a disease associated with Agent Orange.  The VA examiner then noted reviewing the medical literature and finding no conclusive evidence that Agent Orange was a cause of psoriasis or that it was associated with the aggravation of psoriasis.  Therefore, the VA examiner opined that the February 2005 statement that the Veteran's psoriasis was "likely" related to Agent Orange was not supported by known facts at this time.  As such, the VA examiner again concluded that the Veteran's psoriasis was less likely as not related to or aggravated by military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder.  There is no evidence of a chronic skin disorder during active duty, and the first medical diagnosis of a skin disorder following separation from active duty is from March 2000.  This is approximately 44 years after the Veteran's separation from active duty.  The Veteran indicated in his original claim of September 2002 that his skin disorder did not manifest until 1987, but this would still be approximately 21 years after separation from active duty. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board also finds it significant that the Veteran did not claim he was seeking service connection for a skin disorder at the time he originally claimed service connection for his head injury and twisted ankle in February 1984.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Furthermore, the probative of the evidence of record demonstrates that the Veteran's skin disorder did not manifest as a result of Agent Orange exposure.  Initially, the Board notes that the evidence of record does not establish that the Veteran "served in the Republic of Vietnam" for purposes of presumptive Agent Orange exposure.  The record reflects that the Veteran served aboard the USS GUADAULPE (AO-32) while in the service and that this ship was deployed in the official waters of the Republic of Vietnam from December 1964 to April 1966 during the Veteran's time aboard.  However, the Veteran's DD Form 214 does not show that he had actual service on the land mass of the Republic of Vietnam or in the inland waters.  Therefore, the evidence of record does not demonstrate that the Veteran was exposed to Agent Orange.  

Moreover, in September 2010 and January 2011, a VA examiner opined that there was no known relationship between psoriasis and Agent Orange, and the examiner opined that the Veteran's other skin disorders were due to factors such as the aging process.  As such, the preponderance of the evidence of record demonstrates that the Veteran's skin disorders did not manifest during, or as a result of, active military service, to include as secondary to exposure to Agent Orange.  

The only probative medical opinion of record is that of the VA examiner in September 2010 and January 2011, who concluded that the Veteran's skin disorders were not due to active military service including exposure to Agent Orange.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's skin disorders to service or any incident of service has been presented.  

The Board recognizes that the Veteran believes he was exposed to Agent Orange during his military service and that his current skin disorder resulted because of this exposure.  During his February 2005 hearing, the Veteran testified that his ship did go up a river in Vietnam and that he was able to see effects of the defoliant in the air above Vietnam.  However, a review of the Veteran's service records fails to demonstrate that the Veteran actually entered the inland waters of Vietnam.  Nonetheless, even if the Veteran's account is accurate, which the Board is not conceding based on the current evidence of record, psoriasis is not a presumptive skin condition that has been found to be secondary to Agent Orange and the January 2011 VA examiner concluded that there was no conclusive evidence of record linking this disorder to Agent Orange exposure.  

The Veteran also offered testimony in February 2005 suggesting that he had suffered from a skin disorder since his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran is competent to state that he has had skin problems since service.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he says that his skin disorder started in 1987, and is not reliable evidence.  He did not report having skin problems at the time of his initial claim for VA benefits in 1984.  Furthermore, any claim of continuity of symptoms is less probative than the active duty separation examination showing his skin was within normal limits and the negative etiology opinion by the September 2010 VA examiner.  There is no competent evidence of a nexus between a skin disorder and service or a service-connected disability.

Finally, the Board has considered the remaining lay statements submitted by others in support of the Veteran's claim.  According to a December 2002 statement from the Veteran's mother, she recalled receiving letters from him on at least two different occasions informing her of missions undertaken by him in which he went up a river in Vietnam and took on wounded military personnel.  However, as already discussed, the Veteran's skin disorders are not diseases that have been found to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The September 2010 VA examiner also concluded that the Veteran's psoriasis was not related to exposure to Agent Orange.  

Finally, the Veteran's mother stated in a December 2006 statement that she visited the Veteran in the summer of 1966 and he had red patches with peeling scales all over his body.  The Veteran's wife made a similar assertion in a December 2006 statement.  However, while the Board has considered these statements, they do not indicate that the Veteran's current skin disorder is related to military service.  The record contains no objective medical evidence of a skin disorder until 2000 and, according to the Veteran in his original claim, his current skin disorder did not begin until 1987.  Therefore, despite the assertion that the Veteran was witnessed to have a rash in 1966, the preponderance of the remaining evidence of record demonstrates that this was not a chronic condition related to the Veteran's current skin disorder.  

Although the Veteran and his relatives are competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a pimple, or varicose veins, they are not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic skin pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran and his relatives are capable of claiming that he has skin problems, however as laypersons, they are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127(1998).

While the Veteran maintains that he has a skin disorder related to active service including exposure to Agent Orange, as a lay person, he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as discussed above, although the Veteran and his relatives are competent in certain situations to provide a diagnosis of a simple condition such as a pimple, varicose veins, or even tinnitus, they are not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a skin disorder including as due to exposure to Agent Orange, and his claim is therefore denied.



ORDER

Service connection for a skin disorder, to include as due to Agent Orange, is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


